*123OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court dated June 14, 2007, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (1) (1) (iii) upon a prima facie finding that she was guilty of professional misconduct immediately threatening the public interest based upon uncontroverted evidence of her professional misconduct involving the mismanagement of her escrow account. In the course of that order, the Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) was authorized to institute and prosecute a disciplinary proceeding against the respondent based on the petition dated March 28, 2007, and the issues raised were referred to the Honorable William D. Friedmann, as Special Referee to hear and report.
The Grievance Committee now moves to strike the respondent’s name from the roll of attorneys on the ground that she has been automatically disbarred by virtue of a felony conviction.
On May 30, 2007, the respondent knowingly and voluntarily pleaded guilty before the Honorable Susan Cacace in the Supreme Court, Westchester County, to the charge of grand larceny in the second degree. She was sentenced on July 11, 2007, to a term of imprisonment of 1 to 3 years, along with a mandatory surcharge of $250, a crime victim assistance fee of $20, and a DNA fee of $50. Both her attorney and the Grievance Committee have submitted certificates of conviction to the court. By virtue of that felony conviction, the respondent has been disbarred by operation of law, pursuant to Judiciary Law § 90 (4) (b).
Accordingly, the Grievance Committee’s motion is granted and the respondent’s name is stricken from the roll of attorneys and counselors-at-law by virtue of her conviction of a New York State felony.
Prudenti, P.J., Miller, Schmidt, Crane and Covello, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Shelley A. Rivera, admitted as Shelly Ann Rivera, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Shelley A. Rivera, admitted as Shelly Ann Rivera, shall continue to comply with this Court’s *124rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Shelley A. Rivera, admitted as Shelly Ann Rivera, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Shelley A. Rivera, admitted as Shelly Ann Rivera, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).